Exhibit 10.11

BAZAARVOICE, INC

2012 EQUITY INCENTIVE PLAN

ADDENDUM

Terms and Conditions for French Option Grants

The following terms and conditions will apply in the case of Option grants to
French residents and to those individuals who are otherwise subject to the laws
of France.

1. Definitions: All capitalized terms and expressions contained herein shall
have the meanings ascribed to them in the Bazaarvoice Inc. 2012 Equity Incentive
Plan, it being specified that:

(a) “Applicable Laws” means the legal requirements relating to the
administration of stock option plans under U.S. state corporate laws, U.S.
federal and state securities law, the Code, any stock exchange or quotation
system on which the Common Stock is listed or quoted and French corporate,
securities, labor and tax laws.

(b) “Employee” means (i) any person employed by the Company or a branch of the
Company or a Subsidiary in a salaried position within the meaning Applicable
Laws, who does not own more than 10% of the voting power of all classes of stock
of the Company, or any Parent or Subsidiary, and who is a resident of the
Republic of France or (ii) any person employed by the Company or a branch of the
Company or a Subsidiary who is a resident of France for tax purposes or who
performs his or her duties in France and is subject to French income social
security contributions on his or her remuneration.

(c) “Fair Market Value” means, as of any date, the dollar value of Common Stock
determined as follows:

(i) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq Global Select
Market or Nasdaq Global Market of the Nasdaq Stock Market, its Fair Market Value
will be the average quotation price for the last 20 days preceding the date of
determination for such stock (or the average closing bid for such 20 day period,
if no sales were reported) as quoted on such exchange or system and reported in
The Wall Street Journal or such other source as the Administrator deems
reliable;

(ii) If the Common Stock is quoted on the Nasdaq Stock Market (but not on the
Nasdaq Global Select Market or Nasdaq Global Market thereof) or regularly quoted
by a recognized securities dealer but selling prices are not reported, its Fair
Market Value will be the mean between the high bid and low asked prices for the
Common Stock for the last 20 days preceding the date of determination; or

(iii) In the absence of an established market for the Common Stock, the Fair
Market Value thereof will be determined in good faith by the Board.



--------------------------------------------------------------------------------

(d) “Subsidiary” means any participating subsidiary of the Company located in
the Republic of France and that falls within the definition of “subsidiary”
within the meaning of Section L. 225-180 paragraph 1 of the French commercial
code.

(e) “Termination” means if the Participant is an Employee, the last day the
Participant worked as Employee irrespective of whether the termination of the
employment agreement is due to resignation or dismissal of the Employee for any
reason whatsoever; if the Participant is a corporate officer as defined in
Section 2 of this Addendum, Termination means the date on which he or she
effectively leaves his or her position as a corporate officer for any reason
whatsoever.

(f) “Optioned Stock” means the Common Shares issued upon the exercise of an
Option.

2. Eligibility: Options granted pursuant to this Addendum may be granted only to
Employees. To the extent applicable to the Company, the “Président du conseil
d’administration”, the “membres du directoire”, the “Directeur general”, the
“directeurs généraux délégués”, the “Gérant” of a company with capital divided
by shares who are not also Employees of a Subsidiary in accordance with a valid
employment agreement may also be granted Options hereunder provided that the
Optioned Stock are listed. For the purpose of this Addendum, when applicable,
the rules set forth for an Employee shall be applicable to the aforementioned
corporate officers.

3. Stock Subject to the Plan: The total number of Options outstanding which may
be exercised for newly issued Common Shares may at no time exceed one-third of
the Company’s voting stock, whether preferred stock of the Company or Common
Stock. If any Optioned Stock is to consist of reacquired Common Shares, such
Optioned Stock must be purchased by the Company, in the limit of 10% of its
share capital, prior to the date of grant of the corresponding new Option and
must be reserved and set aside for such purposes. In addition, the new Option
must be granted within one (1) year of the acquisition of the Common Shares
underlying such new Option.

4. Limitations Upon Granting of Options.

(a) Declaration of Dividend; Capital Increase: To the extent applicable to the
Company, Options cannot be granted during the 20 trading days from (i) the date
the Common Stock is trading on an ex-dividend basis or (ii) a capital increase.

(b) Non-Public Information: To the extent applicable to the Company, the Company
shall not grant Options during the closed periods required under Section L
225-177 of the French Commercial Code. As a result, notwithstanding any other
provision of the Plan, Options cannot be granted:

(i) during the ten (10) trading days preceding and following the date on which
the consolidated accounts, or, if unavailable, the annual accounts, are made
public;

(ii) during the period between the date on which the Company’s governing bodies
(i.e., the Board of Directors) become aware of information which, if made
public, could have a material impact on the price of the Common Shares, and the
date ten (10) trading days after such information is made public.



--------------------------------------------------------------------------------

(c) Right to Employment: Neither the Plan nor any Option shall confer upon any
Participant any right with respect to continuing the Participant’s employment
relationship with the Company or any Subsidiary.

5. Exercise Price. The exercise price for the Common Shares to be issued
pursuant to exercise of an Option will be determined by the Board of Directors
upon the date of grant of the Option but will be no less than one hundred
percent (100%) of the Fair Market Value per Common Share on the date of grant.

6. Term of Option: The term of each Option shall be as stated in the Award
Agreement provided, however, that the maximum term of an Option shall not exceed
ten (10) years from the date of grant of the Option.

7. Exercise of Option/ Restriction on Sale:

(a) Options may be exercised to the extent they have vested. Options granted
hereunder will vest as the Board determines.

(b) An Option will be deemed exercised when the Company receives: (i) written or
electronic notice of exercise (in accordance with the Award Agreement) from the
person entitled to exercise the Option, and (ii) full payment for the Common
Shares with respect to which the Option is exercised together with any
applicable withholding taxes and social security contributions. Full payment may
consist of any consideration and method of payment authorized by the Board and
permitted by the Award Agreement, the Plan and the Addendum to the exclusion of
any cashless exercise program. Until the Common Shares are issued (as evidenced
by the appropriate entry in the books of the Company or of a duly authorized
transfer agent of the Company), no right to vote or receive dividends or any
other rights as a stockholder will exist with respect to the Common Shares,
notwithstanding the exercise of the Option. The Company will issue (or cause to
be issued) such Common Shares promptly after the Option is exercised. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the Common Shares are issued, except as provided in
Article 13 of the Plan.

(c) Option granted to corporate officers: In the event of Options granted
pursuant to this Addendum to a French grantees who qualifies as corporate
officer under French law (“mandataires sociaux”) as defined in Section 2 above,
the Award Agreement shall determine (i) the portion of the Options the corporate
officer will not be entitled to exercise before the end of his functions or,
(ii) the portion of the Common Shares the corporate officer will have to hold
until the end of his functions.

8. Non-Transferability of Options: An Option may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner other than by will or by
the laws of descent or distribution and may be exercised, during the lifetime of
the Participant, only by the Participant.



--------------------------------------------------------------------------------

9. Changes in Capitalization: If any adjustment or substitution provided for in
Article 13 of the Plan to the exercise price and the number of shares of Common
Stock covered by outstanding Options would violate Applicable Laws in such a way
to jeopardize the favorable tax and social security treatment of this Plan
together with this Addendum and the Options granted thereunder, then no such
adjustment nor substitution will be made prior to the exercise of any such
outstanding Option.

10. Information Statements to Participants: The Company or Subsidiary, as
required under Applicable Laws, will provide each Participant with copies to the
appropriate governmental entities, such statements of information as required by
the Applicable Laws.

11. Reporting to the Shareholders’ Meeting: The Subsidiary of the Company, if
required under Applicable Laws, will provide its shareholders with an annual
report with respect to Options granted and/or exercised by its Employees in the
financial year.